Citation Nr: 1705897	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  08-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a genitourinary disability, to include post vasectomy pain syndrome and right epididymis cyst.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty (in the Army) from September 1983 to June 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In May 2010, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In September 2010 and April 2012, this matter was remanded for development.

The instant claim was developed and adjudicated as one of service connection for a right epididymis cyst.  As the record notes other genitourinary disabilities, and in light of the Veteran's contentions and the U.S. Court of Appeals for Veterans Claims holding in Clemons v. Shinseki,  23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page to encompass any genitourinary disability, however diagnosed.  

The April 2012 Board decision also denied restoration of a separate 30 percent rating and remanded a claim seeking service connection for a bilateral foot disability.  A subsequent rating decision granted service connection for a bilateral foot disability, resolving that matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  

The Veteran's service treatment records (STRs) show that in August 2004 he underwent a vasectomy.  In August 2007, a right epididymis cyst was diagnosed and the Veteran was referred to an urologist for further evaluation.  On September 2007 VA treatment, an urologist observed that the epididymal cyst is a benign lesion and referred the Veteran back to his primary care physician.  
In May 2008 correspondence, the Veteran's treatment-provider opined (without including rationale) that his chronic groin pain was likely due to an epididymis cyst and was the same pain as was noted in service.  

On October 2010 VA examination, the examiner opined (without rationale) that there was no evidence to suggest that the epididymis cyst was related to the Veteran's vasectomy in service.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation explaining the conclusion being reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, in April 2012 the Board remanded the matter for an adequate opinion by an urologist in this matter. 

On April 2016 VA examination, an urologist noted that the Veteran had chronic bilateral testicular pain that began after his vasectomy and which could be a manifestation of Post-Vasectomy Pain Syndrome.  He further noted that the Veteran's unilateral cyst was inconsequential to his overall condition since he experienced bilateral pain.  However, he noted that the origins of epididymis cysts are not well characterized but are generally thought to be from occlusion of the right testes and could be related to trauma, inflammation/infection and aging.  He also noted that the Veteran's pain could be neuropathic and related to the Veteran's lower back pain, but stated that there are no real tests to determine whether that is the case.  In a June 2016 addendum opinion, a primary care attending physician concurred with the April 2016 VA examiner and noted that there was no evidence that the Veteran had a right epididymal cyst in service or that such is related to his vasectomy therein.  He opined that the cyst is likely an incidental finding unrelated to the Veteran's vasectomy.  The Board notes that the cyst was discovered by a scan, and would not have been noted on ordinary physical examination.

The Board finds the record inadequate to properly adjudicate the Veteran's (now-expanded) claim, and that additional development of medical evidence is needed.  Specifically, there is conflicting evidence (none with full explanation) regarding the nature and etiology of the genitourinary pathology causing the Veteran's pain, and clarification is necessary.  The opinion by the April 2016 notes that the "origins of epididymis cysts are not well characterized" but "could be due to trauma, inflammation/infection" but does not explain why a surgical procedure such as the vasectomy in service could not be the source of "trauma, inflammation/infection." Furthermore, the examiner notes that the Veteran's pain may be a manifestation of "Post-Vasectomy Pain syndrome" which suggests a chronic genitourinary disability or service origin (which would be encompassed by the now-expanded claim). Accordingly, another remand for an adequate opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record updated (any not yet associated with his claims file, to the present) records of evaluations or treatment the Veteran has received for genitourinary disability.  He must assist in this matter by identifying all evaluation and treatment providers and submitting authorizations for VA to obtain records from any private providers.

2.  Thereafter, the AOJ should arrange for the Veteran's record to be forwarded to the April 2016 VA examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another urologist for review and the opinion sought.  If further examination is deemed necessary, it should be arranged.]  Based on review of the record, to include this remand (and examination of the Veteran if such is deemed necessary), the consulting physician should provide responses to the following:

(a)  Please identify (by diagnosis) each genitourinary 
disability found (or shown by the record during the pendency 
of the instant claim), to include post vasectomy pain syndrome and right epididymis cyst?  

(b)  Please identify the likely etiology for each genitourinary 
disability entity diagnosed.  Specifically, is it at least as likely as not 
(a 50% or better probability) that such is related to the Veteran's 
service, to include as due to or as a consequence/residual of the 
Veteran's vasectomy therein?  If not, please identify the etiology considered more likely.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate. 
If the etiology of a diagnosed genitourinary disability cannot be determined without resort to mere speculation, please indicate why that is 
so (e.g., medical knowledge in the matter is not adequately developed, facts necessary for the determination are unavailable, etc.)

3.  The AOJ should then review the record, and readjudicate 
the claim.  If it remains denied, the AOJ should issue an 
appropriate supplemental statement of the case (SSOC), 
afford the Veteran and his representative opportunity to 
respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




